DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Jore 4736658.
Jore discloses the claimed invention as recited in the claims as shown below:



12; and

a shaft portion 16 &10 secured with the handle portion, comprising: a cylindrical shape 22; and

an engagement tip 10 that has a hollow cylindrical shape and is guided into a cylindrical portion of the an upper retainer workpiece and configured to depress a tab of a lower retainer workpiece in a radially inward direction.


Claim 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Lindquist 3861249.
Lindquist discloses the claimed invention as recited in the claims as shown below:



Claim 1 (original). A. retainer removal tool, comprising: a handle portion 14; and

a shaft portion 22 &10 secured with the handle portion, comprising: a cylindrical shape 22; and

10 that has a hollow cylindrical shape and is guided into a cylindrical portion of the an upper retainer workpiece and configured to depress a tab of a lower retainer workpiece in a radially inward direction.



Allowable Subject Matter
Claims 4-6 and 11-12  are allowed.
If claim 13-14 were reinstated these would be allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matt7er specifically challenged in the argument.
See new rejection above and allowed claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499.  The examiner can normally be reached on M-TH 6;30-4;30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEE D. WILSON
Examiner
Art Unit 3723







Ldw